DETAILED ACTION
This Office action is in response to the Amendment filed on 2 December 2020.  Claims 1-17 and 20-21 are pending in the application.  Claims 18-19 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al., US PG pub. 20180053730 A1, newly cited, in view of Winters et al., US PG pub. 20100039030 A1.
With respect to claim 1, Shao discloses attaching a glass structure (104, fig. 1A) to a wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) comprising a plurality of semiconductor devices (fig. 2A shown a multiple of devices on the glass surface), such that the glass structure (104, fig. 1A, see paragraph [0030]) is stacked on a front-side or back-side surface of the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) without the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) being integrated within (as shown in figure 1B that the wafer 104 is not formed within the wafer 102) the glass structure (104, fig. 1A); , wherein the glass structure (104, fig. 1A) is in contact with a vertical edge surface (substantially vertical edge 11, fig. 1A) of the semiconductor substrate (102, fig. 1A,1B, paragraph [0027]).  
Shao does not discloses forming at least one pad structure (106, fig. 1A, 1B; paragraph [0028]) electrically connected to at least one doping region of a semiconductor substrate (102, fig. 1A,1B, 
With respect to claim 2, Shao discloses wherein attaching the glass structure (104, fig. 1A) to the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) comprises heating the glass structure (104, fig. 1A) to a glass-transition temperature of the glass structure (104, fig. 1A) and exerting pressure on at least a part of the glass structure (104, fig. 1A).  
With respect to claim 3, Shao discloses wherein attaching the glass structure (104, fig. 1A) to the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) comprises anodic bonding of the glass structure (104, fig. 1A) to the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]).  
With respect to claim 4, Shao discloses forming at least one trench structure extending into the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) between neighboring semiconductor devices of the plurality of semiconductor devices (fig. 2A shown a multiple of devices can be form on the glass surface).  
With respect to claim 5, Shao discloses wherein the plurality of semiconductor devices (fig. 2A shown a multiple of devices can be form on the glass surface) each comprise a semiconductor substrate (102, fig. 1A,1B, paragraph [0027]) and a glass sub-structure, the method further comprising cutting the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) along the at least one trench structure to separate the plurality of semiconductor devices (fig. 2A shown a multiple of devices can be form on the glass surface), wherein the glass sub-structure is in contact with the vertical edge surface (substantially vertical edge 11, fig. 1A) of the semiconductor substrate (102, fig. 1A,1B, paragraph [0027]) after the cutting of the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]).  

With respect to claim 7, Shao discloses wherein forming the at least one opening (108, fig. 1A) comprises grinding a portion of the glass structure (104, fig. 1A) to expose at least one recess in the glass structure (104, fig. 1A).  
With respect to claim 8, Shao discloses wherein forming the at least one opening (108, fig. 1A) comprises etching at least a portion of the glass structure (104, fig. 1A) to obtain at least a portion of the at least one opening (108, fig. 1A).  
With respect to claim 9, Shao discloses wherein forming the at least one opening (108, fig. 1A) comprises heating the glass structure (104, fig. 1A) to a glass-transition temperature of the glass structure (104, fig. 1A) and exerting pressure on at least a part of the glass structure (104, fig. 1A) with an embossing pattern.  
With respect to claim 10, Shao discloses wherein the electrically conductive material of the at least one pad structure (106, fig. 1A, 1B; paragraph [0028]) has a thickness larger than 5 pm.  
With respect to claim 11, Shao discloses wherein the plurality of semiconductor devices (fig. 2A shown a multiple of devices can be form on the glass surface) comprises a plurality of pad structure (106, fig. 1A, 1B; paragraph [0028])s electrically connected to a plurality of doping regions of a plurality of semiconductor substrate (102, fig. 1A,1B, paragraph [0027])s of the plurality of semiconductor devices (fig. 2A shown a multiple of devices can be form on the glass surface), wherein the plurality of pad structure (106, fig. 1A, 1B; paragraph [0028])s are formed by forming the electrically conductive material within a plurality of opening (108, fig. 1A)s of the glass structure (104, fig. 1A), and wherein forming the electrically conductive material comprises forming an electrical connection between the plurality of pad structure (106, fig. 1A, 1B; paragraph [0028])s.  
With respect to claim 12, Shao discloses removing the at least one electrical connection between the plurality of pad structure (106, fig. 1A, 1B; paragraph [0028])s after forming the plurality of pad structure (106, fig. 1A, 1B; paragraph [0028])s.  

With respect to claim 14, Shao discloses wherein forming the electrically conductive material comprises at least partially filling the at least one opening (108, fig. 1A) with an electrically conductive paste.  
With respect to claim 15, Shao discloses attaching a further glass structure (104, fig. 1A) to a backside of the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) and forming at least one electrically conductive structure electrically connected to a backside of the semiconductor substrate (102, fig. 1A,1B, paragraph [0027]) by forming electrically conductive material within at least one opening (108, fig. 1A) extending through the further glass structure (104, fig. 1A).  
With respect to claim 16, Shao discloses separating the plurality of semiconductor devices (fig. 2A shown a multiple of devices can be form on the glass surface) by cutting only through electrically insulating material.  
With respect to claim 17, Shao discloses wherein the glass structure (104, fig. 1A) comprises at least one of a borosilicate glass, a soda-lime glass, a float glass, a quartz glass, a porcelain, a polymer thermoplastic, a polymer glass, an acrylic glass, polycarbonate, polyethylene terephthalate, an undoped silica, a doped silica, a polynorbornene, polystyrene, a polycarbonate, a polyimide, a benzocyclobutene, and a parylene (paragraph [0030]).  
With respect to claim 20, Shao discloses a wide band-gap semiconductor substrate (102, fig. 1A,1B, paragraph [0027]); and a glass structure (104, fig. 1A) attached to the wide band-gap semiconductor substrate (102, fig. 1A,1B, paragraph [0027]) such that the glass structure (104, fig. 1A) is stacked on a front-side or back-side surface of the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) substrate without the wide band-gap semiconductor wafer (102, fig. 1A,1B; paragraph [0027]) substrate being integrated within the glass structure (104, fig. 1A),   wherein the glass structure (104, fig. 1A) comprises at least one opening (108, fig. 1A) extending through the glass structure (104, fig. 
With respect to claim 21, Shao discloses wherein the glass structure (104, fig. 1A) is in contact with the vertical edge surface (substantially vertical edge 11, fig. 1A) of the wide band-gap semiconductor substrate (102, fig. 1A,1B, paragraph [0027]) over the whole thickness of the wide band-gap semiconductor substrate (102, fig. 1A,1B, paragraph [0027]).

Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive. Applicant has argued that Shao fails to disclose attaching a glass structure to a wide band-gap semiconductor wafer comprising a plurality of semiconductor devices, such that the glass structure is stacked on a front-side or back-side surface of the wide band-gap semiconductor wafer without the wide band-gap semiconductor wafer being integrated within the glass structure with respect to claims 1 and 20.  In the known method of Shao, the wide band-gap wafer is clearly not integrated with the glass structure, since the wafer has been singulated and it is the chiplet which is subsequently integrated with the glass structure. Moreover, Shao discloses the same structure as shown in Fig. 12 of the present application.  That is, a substrate (singulated from the wafer) of chiplet 102 integrated with a glass structure 110, see paragraph [0087] of Applicant's specification.  The substrate of the chiplet of Shao is integrated with the glass structure 104, but the wafer is not integrated with the glass structure. Basically, if the substrate 102 of Applicant's embodiment shown in Fig. 12 (which is the only embodiment in which the glass structure is in contact with a vertical edge of the semiconductor substrate) is attached to a glass structure "without the wide band-gap semiconductor wafer being integrated within the glass structure", the substrate of chiplet 102 in the known method of Shao is also clearly attached to the glass structure 104 "without the wide band-gap semiconductor wafer being integrated within the glass . 
                                                                                               Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822